Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/26/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation of the film is as follows: 
1. the film is arranged by being bonded in a vicinity of an end surface of the light guide plate in a light guiding direction thereof, and so as to cover part of one surface of the light guide plate in the light guiding direction of the light guide plate, and 
to cover an entirety of the one surface of the light guide plate in a direction perpendicular to the light guiding direction in a plane including the light guiding direction.
With respect to the portion that the film covers, the limitations in claim 5 are: At first the film is bonded in the light guide direction, so to as to cover part of one surface of the light guide plate in a light guiding direction, then later in the claim, the film covers an entirety of the one surface of the light guide plate perpendicular to the light guiding direction in a plane including the light guiding direction. Therefore it is not clear how the film is arranged both in the light guiding direction and also in the direction perpendicular to the light guiding direction. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20190056547, foreign priority date is relied upon the rejection as per AIA , cited previously) in view of Boyd (US 20180100963, cited previously) and further in view of Coggio (US 20130202867)
        Regarding claim 1, Hwang teaches a film for an LED backlight ([0003], [0065], [0069]), comprising: a low-refractive index layer (20 in Fig.2, [0075]); and 
Hwang does not teach a first pressure-sensitive adhesive layer arranged on at least one side of the low-refractive index layer.
Boyd teaches a buffer layer (650 in Fig.6 and [0051]) that is attached to a light guide 650 using a pressure-sensitive adhesive layer ([0051]) in order to robustly bond the buffer layer to the light guide.
   From the teachings of Boyd, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure sensitive adhesive to bond the low refractive index layer to the light guide in order to robustly bond the buffer layer to the light guide.

Hwang in view Boyd does not teach that the low-refractive index layer is a porous body formed by chemical binding between particles. 
Coggio teaches low-refractive index layer is a porous body formed by chemical binding between particles. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use chemically bonding of porous body for the low refractive index element in the device of Hwang in view Boyd as disclosed in Coggio, in order to increase cohesive strength ([0027] in Coggio).



      Regarding claim 4, Hwang in view of Boyd and Coggio teaches a film for an LED backlight,, wherein the film for an LED backlight has a thickness of 100 micrometers or less ([0090] in Hwang).

       Regarding claim 5, Hwang in view of Boyd and Coggio teaches a light guide unit (Fig.2-3 of Hwang), comprising: the film (20 from claim 1 in Hwang) for an LED backlight ([0003] in Hwang); and a light guide plate (10 in Fig.2 to 3), wherein the film for an LED backlight is arranged by being bonded in a vicinity of an end surface (10S1 in Fig.2 wherein film 20 is bonded) of the light guide plate in a light guiding direction thereof, and bonded to the light guide plate so as to cover part of one surface of the light guide plate in the light guiding direction of the light guide plate, and so as to cover an entirety of the one surface of the light guide plate in a direction perpendicular to the light guiding direction in a plane including the light guiding direction. (10a is the light guiding direction, therefore 10S1 wherein the film 20 is attached is considered as being perpendicular to the light guiding direction, see 112 rejection above).

         Regarding claim 6, Hwang in view of Boyd and Coggio teaches a light guide unit (Fig.2-3 of Hwang), LED backlight, comprising: the light guide unit; and an LED light source 400 (in Fig.24 of Hwang) arranged on the end surface of the light .

           Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Boyd and Coggio and further in view of Funayama (JP 2011-207751, cited by Applicant, English translation provided by the Applicant)
         Regarding claim 3, Hwang in view of Boyd and Coggio teaches the invention set forth in claim 1 above but is silent regarding the low-refractive index layer has a void ratio of 35 vol% or more.
Funayama teaches the low-refractive index layer has a void ratio of 35 vol% or more (porosity in [0067]) in order to achieve optimized optical characteristics ([0067]).
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a porosity of 35 vol% or more from the teachings of Funayama, in the device of Hwang in view of Boyd and Coggio in order to achieve optimized optical characteristics.

           Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Boyd and Coggio and further in view of Gupta (US 5379359, cited previously)
         Regarding claim 7, Hwang in view of Boyd and Coggio teaches the thickness of the film in the range of 0.4 micrometers or greater, such as 0.5 micrometers ([0090] in Hwang), but does not teach the relation between this film thickness AND the thickness of the LED light source and the light guide thickness such that the film for an LED backlight has a thickness of from {(thickness of LED light source-thickness of light 
However, it is well known in the art to use light sources slightly thicker than the light guide plates wherein the light source can be above one to two micron, and the light guide can be about a micron in thickness as disclosed in Gupta in lines 55-65 of col.2. Therefore considering two micron as thickness of the light source and one micron as thickness of a light guide, results in a difference of a micron, wherein 50% of this value would be 0.5 micron from the disclosure of Gupta, (which is the film thickness of 0.5 micron in Hwang ([0090]), in order to achieve accurate coupling. 
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness as disclosed in Gupta, in the device of Hwang in view of Boyd and Coggio, in order to achieve accurate coupling. Although Gupta uses a laser as a light source, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use similar values for an LED light source in order to achieve accurate coupling into a light guide.
Other art
US 20180246373 teaches  in [0115]:  Examples of a method of obtaining the low-refractive index layer include methods described in JP 2010-189212 A, JP 2008-040171 A, JP 2006-011175 A, WO 2004/113966 A1, and references thereof. Specific examples thereof include: a method involving hydrolyzing and polycondensing at least one of a silica-based compound, or a hydrolyzable silane, or a partial hydrolysate or a dehydration condensate thereof; a method involving using porous particles and/or hollow fine particles; a method involving utilizing a spring-back phenomenon to produce an aerogel layer; and a method involving using a pulverized gel, which is obtained by pulverizing a gel obtained by a sol-gel method and chemically bonding fine porous particles in the pulverized liquid to each other with a catalyst or the like. However, the method of obtaining the low-refractive index layer is not limited to those production methods, and the layer may be produced by any production method.

 

Response to Arguments
The arguments filed on 5/26/21 is acknowledged. The arguments regarding the amended portion of claim 1 is moot in view of new grounds of rejection. Further the arguments regarding claim 5 is not found to be persuasive for the following reasons:
Claim 5 is drawn to:
1. the film is arranged by being bonded in a vicinity of an end surface of the light guide plate in a light guiding direction thereof, and so as to cover part of one surface of the light guide plate in the light guiding direction of the light guide plate, and 
2. so as to cover an entirety of the one surface of the light guide plate in a direction perpendicular to the light guiding direction in a plane including the light guiding direction.
With respect to the portion that the film covers, the limitations in claim 5 are: At first the film is bonded in the light guide direction, so to as to cover part of one surface of the light guide plate in a light guiding direction, then later in the claim, the film covers an entirety of the one surface of the light guide plate perpendicular to the light guiding direction in a plane including the light guiding direction. Therefore it is not clear how the film is arranged both in the light guiding direction and also in the direction perpendicular to the light guiding direction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875